Case 1:17-cv-O4789-.]GK Document 80 Filed 02/20/19 Page 1 of 3

UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
EDELMAN ARTS, INC., '
No. l7-cv-4789
Plaintiff,
Affirmation in Support of

v. : Request for a Certiflcate of Def`ault
REMKO SPOELSTRA, JASON HOLLOWAY,
SSR INVEST SWITZERLAND, SWISS
BUSINESS COUNCIL and JOHN DOE,

Defendants.

X

 

Erin C. Kormann, an attorney who is a member of the Bar of this Court does hereby affirm
the following under penalties of perjury:

l. l am associated with the firm of Franzino & Scher, LLC, attorneys for plaintiff in the
above-entitled action and l am familiar with all the facts and circumstances of this action.

2. l make this affirmation in support of plaintiffs request for a certificate of default

3. This action was commenced on March 23, 2017 in the Supreme Court of New York,
County of New York for breach of contract

4. On lane 23, 2017, attorney for defendant, Rernko Spoelstra, filed a Notice of Removal
and removed the case from the Supreme Court of New York to the United States District Court,
Southern District of New York.

5. A motion for substituted service on defendants Jason Holloway, SSR lnvest
Switzerland, and Swiss Business Council Was made October 23, 2017.

6. On October 25, 2017, Judge Katherine B. Forrest granted plaintiffs motion for

substituted service (“GCtober 25, 2017 Order”).

Case 1:17-cv-O4789-.]GK Document 80 Filed 02/20/19 Page 2 of 3

7. On October 26, 2017, pursuant to the October 25, 2017 Order, plaintiff served the
summons and complaint on defendants, Jason Holloway, SSR lnvest Switzerland, and Swiss
Business Council via email.

8. On October 26, 2017, pursuant to the October 25, 2017 Order, plaintiff served the
summons and complaint on defendant Swiss Business Council by Federal Express.

9. As permitted at the initial conference in this action, a Second Amended Complaint was
filed with this Court on November 21, 2017.

10. Pursuant to the October 25, 2017 Order, Jason Holloway, SSR lnvest Switzerland,
and Swiss Business Council were all served via email on November 21 , 2017.

11. Pursuant to the October 25, 2017 Order, Swiss Business Council was also served via
Federal Express on November 22, 2017.

12. Defendants, Jason Holloway, SSR lnvest Switzerland and Swiss Business Council,
has not answered or otherwise moved with respect to the complaint, and the time for defendants,
Jason Holloway, SSR Invest Switzerland and Swiss Business Council, to answer or otherwise
move has not been extended

13. Defendant, Remko Spoelstra (“Spoelstra”) did appear and answer the complaint in
this action on December 8, 2017.

14. Subsequently, on .lanuary 26, 2018, Spoelstra filed an Amended Answer to the
Second Amended Complaint.

15. After two different attorneys were granted permission to withdraw as counsel,
Spoelstra was ordered several times to register his address with the Pro Se Office of this Court.

16. Most recently, on November 13, 2018, Judge John G. Koeltl ordered Spoelstra to file

his address with the Pro Se Ofiice of this Court by November 27, 2018. Pursuant to Judge

Case 1:17-cv-04789-.]GK Document 80 Filed 02/20/19 Page 3 of 3

Koeltl’s Order, failure by Spoelstra to file his address with the Pro Se Office would allow
plaintiff to move for a default judgment against him.

17. Spoelstra has not filed his address with the Pro Se Office.

18. Defendant rlason Holloway is not presently in the military service of the United States
as appears from facts in this litigation

19. Defendant Rernko Spoelstra is not presently in the military service of the United
States as appears from facts in this litigation

WHEREFORE, plaintiff Edelman Arts, Inc. requests that the default of all of the
defendants, Jason Holloway, SSR lnvest, Swiss Business Council, and Remko Spoelstra, be
noted and a certificate of default issued.

l declare under penalty of perjury that the foregoing is true and accurate to the best of my
knowledge, information, and belief, that the amount claimed is justly due to plaintiff, and that no
part thereof has been paid.

Dated: New Yorl<, New York
February 15, 2019 /

j

z `- f /!/
Wy; ice
Erin C. Kormann

 

